DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-6, and10-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1 and 11, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an electronic apparatus comprising: a programmable logic controller (PLC), wherein the PLC includes: a connection terminal from which a signal is inputted; -3-Application No. 15/696,565 an internal circuit for the PLC; and an isolated signal transmission device that electrically isolates the signal inputted from the connection terminal and transmits the inputted signal to the internal circuit, the isolated signal transmission device including a resistor element that generates heat as a result of a current based on the inputted signal from the connection terminal being applied to the resistor element; and a heat flow sensor that is provided to be electrically isolated from the resistor element, which detects an amount of heat flowing to the heat flow sensor itself when the resistor element generates heat, and outputs a signal based on the detected amount of heat to the internal circuit, wherein the resistor element serves as an input side of the transmission device and the heat flow sensor serves as an output side of the transmission device, the inputted signal from the connection terminal being transmitted through the heat flow sensor via heat conduction to the internal circuit; a substrate that is configured by an insulating material, the substrate contacting the resistor element and the heat flow sensor; and a metal component that is provided on a side opposite the resistor element with the heat flow sensor therebetween in a thickness direction of the substrate, the metal component being configured to lead heat flow from the resistor element toward the heat flow sensor, wherein the resistor element and the heat flow sensor are arranged to face each other in a thickness direction of the substrate.
Regarding Claims 3, 5-6, and 10, it depends from Claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
/BRIAN K BAXTER/Examiner, Art Unit 2836
21 December 2021


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836